Citation Nr: 1420234	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-13 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a right knee disability.

3. Entitlement to service connection for a right knee disability, to include as secondary to the service connected low back disability. 

4. Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a right hip disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Ruda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to August 2004. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Wichita, Kansas Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for a low back disability and declined to reopen the Veteran's previously denied claims of entitlement to service connection for a right knee disability and right hip disability.  

The Veteran testified at a hearing at the RO in February 2012 before the undersigned.  A transcript of the hearing is associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

The issues of service connection for a right knee disability and right hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1. The August 2004 rating decision denying service connection for a bilateral knee disability was not appealed and is now final.

2. Evidence received since the August 2004 rating decision qualifies as new and material evidence sufficient to reopen the claim of entitlement to service connection for a right knee disability.

3. A low back disability was not shown by clear and unmistakable evidence to have not been aggravated during the Veteran's active duty service and the competent and probative evidence of record associates the Veteran's currently diagnosed low back disability to his military service.


CONCLUSIONS OF LAW

1. The August 2004 rating decision denying the Veteran's claim of entitlement to service connection for a bilateral knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2. New and material evidence has been received and the claim of service connection for a right knee disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3. The presumption of soundness on entry into service as to a low back disability is not rebutted; service connection for a low back disability is warranted.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Here, the disposition is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished.

New and Material Evidence to Reopen a Claim for a Right Knee Disability  

The Veteran's claim of entitlement to service connection for a bilateral knee disability was previously denied by the RO in August 2004.  The Veteran did not appeal this decision and it is, therefore, final.  Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans, 9 Vet. App. at 273. 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Veteran's claim was previously denied because the evidence of record failed to demonstrate that he had a current right knee disability.  Therefore, for the evidence to be material in this case, it must address this unestablished fact. 

With that having been said, the Board finds that evidence has been submitted that is both new and material.  In a May 2011 private treatment record the physician stated "now he has problems with pain in his back, both hips, left greater than right, and then pain which radiates down the lateral leg."  In a January 2012 private treatment record the physician stated "his symptoms continued in the back and both hips and now are going down the left leg, although they have been down the right leg in the past.  Mainly he has pain and paresthesias and the symptoms are definitely increased by standing."  These physician statements suggest that a disability of the right leg might be the condition causing the right knee pain.  As this evidence relates directly to the reason why the Veteran's claim was previously denied in August 2004, and the Veteran has not provided this evidence of a suggested leg disability previously, it qualifies as new and material evidence and the claim of entitlement to service connection for a right knee disability is reopened.

Service Connection for a Low Back Disability

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999). 

A veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  In other words, when no pre-existing medical condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

The presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service.  Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012).  

If the presumption of soundness applies, the burden then shifts to the Government to rebut the presumption by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227. 

Once the presumption of soundness applies, the burden of proof remains with the Secretary on both the preexistence and the aggravation prong; it never shifts back to the claimant.  In particular, even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness . . . the burden is not on the claimant to show that his disability increased in severity; rather, it is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012) (emphasis added). "  The Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition."  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Wagner, 370 F.3d at 1096) (emphasis added).  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  See Horn, 25 Vet. App. at 235.  Conversely, the burden is not met by finding "that the record contains insufficient evidence of aggravation." See id.   

If a veteran is presumed sound at service entrance and VA is unable to rebut the presumption, a disease or injury that manifested in service is deemed incurred in service.  Gilbert, 26 Vet. App. 48, 53 (2012) (noting that such a finding establishes the second element of service connection).  However, even if an injury or disease is deemed to have been incurred in service pursuant to application of the presumption of soundness (or by a finding that the injury or disease was actually incurred in service), a veteran must nonetheless establish that a current disability is related to the in service injury or disease.  See id. (citing Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009) ("The presumption of soundness . . . does not relieve the veteran of the obligation to show the presence of a current disability and to demonstrate a nexus between that disability and the in service injury or disease or aggravation thereof.")).

The evidence of record confirms a diagnosis of a low back disability.  Specifically, private treatment records from January 2012, May 2011 and March 2011 diagnose the Veteran with spondylolisthesis.  Accordingly, the existence of a present disability is established.

The evidence of record presents the question of whether a low back disability preexisted service.  The March 2011 private physician states "I talked to the patient about the natural history of isthmic spondylolisthesis.  This is a developmental anomaly, which is probably on the basis of stress fracture that he acquired in his youth in the pars area of the L5 vertebrae."  The same physician states in a May 2011 medical report "the diagnosis goes back to his teens or 20s, which is an obvious thing, just given what the diagnosis is.  There is no reason to doubt his history that when he began to have orthopedic complaints in the late 1990s, around 1999, that it was because of this problem even though this problem went undiagnosed for many years."  These physician statements suggest the Veteran had a low back disability prior to service. 

The Veteran's October 1997 enlistment examination does not note a low back disability.  Clinical evaluation of the spine and musculoskeletal was "normal."  There can be no finding that a low back disability was noted upon the Veteran's entrance into military service.  Accordingly, 38 U.S.C.A. § 1111 is for application.

However, it is irrelevant whether or not there is clear and unmistakable evidence that the Veteran's low back disability pre-existed service.  The medical evidence of record shows that the Veteran's low back disability was aggravated in service.  March 2011 private treatment records indicate "this is a developmental anomaly which is probably on the basis of stress fractures that he acquired in his youth in the pars area of the L5 vertebrae.  He has history of onset during his Army years and is typical of this developmental problem to have been aggravated by Army service."  Service treatment records from May 1999 indicate treatment for hip pain.  April 2001 service treatment records note that the Veteran complained of hip pain for one year since original injury.  The Veteran stated on his June 2004 separation report of medical history "right hip pain in 1999 a medic PA said I had ITBS and later on when the pain continued to 2000 PA said I had Bursitis."  The in-service incidents of hip pain are consistent with the January 2012 private physician's statement that "a lumbar spondylolisthesis can sometimes masquerade as hip problems and in his case this is very likely."  Based on these facts, the Veteran's low back disability was aggravated in service.  Consequently, the government's burden is not met with respect to the second prong of the presumption of soundness.  Thus, the Veteran is entitled to the presumption of soundness, and the Veteran's claim is one for service connection.  

Private treatment records indicate onset of a low back disability in service.  The January 2012 private treatment record states the Veteran "likely has been having problems in his hips and back, which are probably related to his back, since 1999, when he was in the service."  As discussed above, the January 2012 physician opined that the hip pain documented in service was in reality a symptom of a low back disability.  See January 9, 2012 private treatment record.  Service treatment records are consistent with the private physicians' opinions that the Veteran's low back disability had its onset in service.  See January 9 2012 private treatment record; May 2, 2011 private treatment record; March 10, 2011 private treatment record.  Accordingly, as all the elements of the claim are substantiated, service connection for a low back disability is warranted.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a right knee disability is reopened.

Service connection for a low back disability is granted.


REMAND

In October 2010 the Veteran filed a notice of disagreement (NOD) with the April 2010 rating decision denying claims for entitlement to service connection for a back disability and whether new and material evidence has been received to reopen the previously denied claims of entitlement to service connection for a right knee disability and right hip disability.  In his NOD, the Veteran stated "I specifically disagree with all decisions made by this decision to include:  1. Service connection for back condition.  2. Service Connection for knee condition."  The RO subsequently issued a statement of the case (SOC) in April 2011 for the back disability and the right knee disability, but not for the hip disability.  In May 2011 the Veteran filed a VA form 9 with a supplemental statement.  The statement refers to the right hip disability multiple times.  The Veteran states "While in the service I had right hip pain that never was truly diagnosed, it was described according to the Army as "possible ITBS"...I currently still have pain in the right hip and now also in the left hip as well...The pain in the hips and back are causing a chain reaction from the pain and the medications themselves..."  The Veteran further testified at a February 2012 Travel Board hearing about his hip pain originating in service.  As the Veteran has not been provided a SOC in response to the NOD appealing all decisions from the April 2010 rating decision, and in light of subsequent statements referencing hip pain, a remand is required for the issuance of a SOC on whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a hip disability.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The records indicates the Veteran intended to appeal all decisions from the April 2010 rating decision, not just the issues regarding the back disability and the right knee disability.

A remand is also necessary to obtain a VA examination for the right knee claim.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology). 

Here, the medical evidence of record suggests a current right knee disability, to include as secondary to the service connected low back disability.  In the May 2011 private treatment records the physician states "He has back, hip and leg symptoms...His symptoms continued in the back and both hips and now are going the left leg, although they have been down the right leg in the past."  This indicates the right knee disability may be secondary to his low back disability.  Thus a secondary service connection claim is raised by the record.  Further, the Veteran has provided statements indicating he began experiencing symptoms of a right knee disability in service and continuing to the present.

Service treatment records from May 1999 indicate treatment for hip pain and iliotibial band syndrome (ITBS).  The record indicates the Veteran "states he was diagnosed with ITBS."  The Veteran stated on his June 2004 separation report of medical history "right hip pain in 1999 a medic PA said I had ITBS and later on when the pain continued to 2000 PA said I had bursitis."  The Veteran further stated "right and left knees sore from popping.  Have not seen anyone for this problem."  

Based upon the current symptoms for a right knee disability, treatment records suggesting a right knee disability and the Veteran's lay statements regarding his symptoms, it appears that there is an indication that there may be a nexus between the current right knee disability and either active service or secondary to the service connected low back disability.  As such, the duty to provide a VA examination is triggered.  McLendon, 20 Vet. App. at 83-86.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA examination before an appropriate physician to determine the nature and etiology of his right knee disability.  The Veteran's claims file and a copy of this remand must be made available for review by the examiner in conjunction with this examination and the examination report should reflect review of these items.  The examiner is asked to perform all indicated tests and studies, and identify the proper disability associated with the Veteran's right knee.  The examiner should provide an opinion on:

Whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed right knee disability is of service onset or otherwise related thereto.

The examiner should then opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any right knee disability is 1) caused by or 2) aggravated by the Veteran's low back disability.  

The examiner should note that aggravation is defined for these purposes as a chronic worsening of the underlying disability versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation and identify that aspect of the disability which is due to aggravation. 

A complete rationale must be provided for all opinions offered, and the examiner must consider and discuss the Veteran's lay statements regarding his history and symptomatology concerning his disabilities.

2.  Issue a statement of the case to the Veteran and his representative on the issue of whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a right hip disability so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  The issue should only be returned to the Board if the Veteran files a timely substantive appeal.
  
3. After ensuring that the above development is fully undertaken, the RO/AMC should readjudicate the Veteran's right knee claim.  If the claim remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA A. SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


